Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5 and 13-16 are canceled; Claims 1, 7-12 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 19 recite, inter alia, receiving, by the user equipment, a target random access response that is sent by the base station based on the target random access preamble and carries repetition-number-indicating information which indicates a third transmission repetition number selected from a set of transmission repetition numbers, wherein the set of transmission repetition numbers is determined based on a quality of a current channel; and determining a target transmission repetition number based on a target transmission block size, a third transmission block size, and the third transmission repetition number; wherein the third transmission repetition number corresponds to the third transmission block size. 
Independent Claims 12 and 20 recite, inter alia, selecting a third transmission repetition number from a set of transmission repetition numbers; wherein the set of transmission repetition numbers is determined based on a quality of a current channel; generating repetition-number-indicating information for indicating the third transmission repetition number; sending, by the base station based on the target random access preamble, a target random access response to the user equipment, wherein the target random access response carries the repetition-number-indicating information for the user equipment to determine a target transmission repetition number based on a target transmission block size, a third  transmission block size, and the third transmission repetition number, wherein the third transmission repetition number corresponds to the third transmission block size. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647